                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BENNIE PINO,

              Plaintiff,

v.                                                                No. CV 19-666 MV/CG

FNU WATCHMAN, et al.,

              Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b),
                AND TO MAKE PAYMENTS OR SHOW CAUSE

        THIS MATTER is before the Court on Bennie Pino’s Motion and Affidavit for

Leave to Proceed Pursuant to 28 U.S.C. § 1915, (Doc. 2), and Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 9). Based on analysis of Mr.

Pino’s Application and the inmate account statement, (Doc. 5 at 2), (Doc. 9 at 5-7), the

Court grants Mr. Pino leave to proceed under 28 U.S.C. § 1915(a) and (b). Because the

Court grants the application, the filing fee for this civil rights complaint is $350.00.

Pursuant to § 1915(b)(1), Mr. Pino is required to make installment payments until the full

amount of the filing fee is paid. Analyzing Mr. Pino’s inmate account statement, (Doc. 5

at 2), (Doc. 9 at 5-7), under § 1915(b)(1), the Court finds that Mr. Pino owes an initial

partial payment of $23.52. If Mr. Pino fails to make a payment by the designated

deadline or show cause why such payment should be excused, the civil rights complaint

may be dismissed without further notice.

        IT IS THEREFORE ORDERED that Mr. Pino’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915, (Doc. 2), and Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. 9), are GRANTED.
      IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Mr.

Pino shall send to the Clerk an initial partial payment of $23.52 or show cause why

payment should be excused.

      IT IS FURTHER ORDERED that the Clerk is directed to provide Mr. Pino with

two copies of this Order, and that Mr. Pino make the necessary arrangements to attach

one copy of this Order to the check in the $23.52 amount of the initial partial payment.

      IT IS FINALLY ORDERED that, after payment of the $23.52 initial partial fee, Mr.

Pino shall make monthly payments of twenty percent (20%) of the preceding month’s

income credited to his account or show cause why the designated payments should be

excused.

      IT IS SO ORDERED.


                                      ____________________________________
                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
